Citation Nr: 0819166	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-39 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to November 
1970.  He also served in the Army National Guard from April 
1970 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

When the case was last before the Board in October 2007, the 
issue of entitlement to service connection for residuals of a 
right shoulder injury was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran was on inactive duty for training (INACDUTRA) 
with the Army National Guard on September 20, 1975.

2.  On September 20, 1975, the veteran suffered a contusion 
to his right shoulder as a result of a personnel carrier 
accident.

3.  The veteran's current right shoulder arthritis is not the 
result of the injury sustained during INACDUTRA on September 
20, 1975.


CONCLUSION OF LAW

Residuals of a right shoulder injury were not incurred or 
aggravated during active service or INACDUTRA, and the 
incurrence or aggravation of arthritis of the right shoulder 
during active service may not be presumed.  38 U.S.C.A. 
§§ 101(2), (23), (24), 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a January 2004 letter, issued prior to the 
decision on appeal, and in a February 2008 letter, the RO or 
Appeals Management Center provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
A letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in February 2008.  The claim was last readjudicated in March 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, personnel records, 
hearing testimony, and post-service medical records and 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran has 
been an active participant in the claims process, providing 
evidence and testimony.  He has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As an initial matter, the veteran does not contend, and the 
service treatment records do not show, that he injured his 
right shoulder during active duty, nor was arthritis shown 
within one year following his discharge from active duty 
service. 

The veteran contends that he is entitled to service 
connection for residuals of a right shoulder injury because 
they are the result of an injury he sustained during 
INACDUTRA on September 20, 1975.  The record reflects that on 
September 20, 1975, the veteran was seen at Jackson Madison 
County Hospital for a sore right shoulder.  It was noted that 
the veteran was a passenger in a personnel carrier, which ran 
into a ditch, throwing him against the side and injuring his 
right shoulder.  X-ray studies were negative and the 
diagnosis was contusion of the right shoulder.

There is no other evidence either during the remainder of the 
veteran's National Guard service or afterwards which shows 
complaints of or treatment for the right shoulder.  

The only medical opinion of record is that of the VA examiner 
who conducted the November 2007 VA exam.  After reviewing the 
claims folder in its entirety, obtaining a medical history 
from the veteran, and examining the veteran, the examiner 
opined that it is less likely than not that the current 
degenerative changes of the right shoulder are related to the 
September 1975 right shoulder contusion.  The examiner 
explained that the veteran's right shoulder is relatively 
asymptomatic, and the degenerative changes are from 
repetitive use over a long period of time.  

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  





ORDER

Entitlement to service connection for residuals of a right 
shoulder injury is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


